15 A.3d 66 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Muhammed D. LEAVY, Respondent.
No. 563 EAL 2010
Supreme Court of Pennsylvania.
March 1, 2011.

ORDER
PER CURIAM.
AND NOW, this 1st day of MARCH, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Where a criminal defendant is accused of committing a crime as a juvenile, but the Commonwealth does not learn of the offense until after the defendant has reached the age of 21, does it violate the accused's due process rights to prosecute the offense in criminal court?
In responding to the above-referenced question, the parties are specifically directed to address the common law rebuttable presumption that a child under the age of 14 is considered incapable of forming the requisite intent to commit a crime. See, Commonwealth v. Kocher, 529 Pa. 303, 602 A.2d 1308 (1992); In the Interest of G.T., 409 Pa.Super. 15, 597 A.2d 638 (1991).